                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

In re:

MICHAEL SCOTT LUSTER and                     Case No. 19-32203
JENNIFER ATCHISON LUSTER,

          Debtors.                           Chapter 7


PURSUANT TO LOCAL RULE 4001-1(b), THIS MOTION WILL BE TAKEN UNDER
 ADVISEMENT BY THE COURT AND MAY BE GRANTED UNLESS A PARTY IN
 INTEREST FILES A RESPONSE WITHIN 21 DAYS OF THE DATE OF SERVICE.
   RESPONSES MUST BE SERVED UPON THE MOVING PARTY AND, IN THE
    MANNER DIRECTED BY LOCAL RULE 5005-1, FILED WITH THE CLERK
 ELECTRONICALLY OR BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S.
  BANKRUPTCY COURT, ONE CHURCH STREET, MONTGOMERY, AL 36104.


                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          COMES NOW First Community Bank of Central Alabama (“FCB”), by and through

counsel, and moves for relief from the automatic stay pursuant to 11 U.S.C. §§ 362(d)(1) and

(d)(2).



                                FACTUAL ALLEGATIONS

    1. Debtors Scott and Jennifer Luster (“the Debtors”) obtained a home equity line of credit

from FCB in the maximum amount of $64,000.00 on September 23, 2011, and in return granted

FCB a promissory note (“the HELOC”) and a mortgage on real property located at 1235 Bell

Lane, Prattville, Alabama 36067 (“the Home”). FCB properly recorded its mortgage on the

Home, and a copy is attached as Exhibit A.

    2. On March 16, 2016, Freedom Logistics, LLC (“Freedom”), a limited liability company

previously owned by the Debtors, borrowed $20,000.00 from FCB and granted FCB a

                                               1

  Case 19-32203       Doc 41    Filed 11/08/19 Entered 11/08/19 17:59:57          Desc Main
                                  Document     Page 1 of 5
promissory note (“the Business Loan”) and a security interest in a 2006 Utility Flat Bed 48-foot

Trailer, a 2012 Polaris 800 UTV, and a 2011 Club Car Golf Cart (as subsequently modified,

“the Business Collateral”). The parties subsequently agreed to substitute a 2013 16-foot by 8-

foot World Utility Trailer for the Polaris in the Business Collateral, and the Business Loan was

renewed in 2017. Mr. Luster signed the promissory note and security agreement on Freedom’s

behalf as its managing member, and the Debtors personally guaranteed repayment of the

Business Loan. FCB properly perfected its security interest in the Business Collateral by filing

UCC financing statements with the Alabama Secretary of State. The Business Loan documents

and UCC statements are attached as Exhibit B.

   3. The Debtors commenced this Chapter 7 bankruptcy on August 5, 2019. (Doc. 1). The

Debtors’ schedules indicate that they value the Home at $209,006.00, and that the Home is

subject to FCB’s mortgage and a mortgage held by Mr. Cooper in the amount of $206,873.00.

(Doc. 1).

   4. On September 16, 2019, the Debtors dissolved Freedom. A copy of the Alabama

Secretary of State’s webpage for Freedom is attached as Exhibit C.

   5. At the Debtors’ meeting of creditors, they testified that the Business Collateral had been

lost or destroyed.

   6. On October 30, 2019, the Debtors filed an amended Statement of Intention indicating

that they will not reaffirm the HELOC and will surrender the Home. (Doc. 29).

   7. According to the affidavit provided by Matt Rogers, FCB’s Vice President and Chief

Credit Officer, the Debtors currently owe $63,087.20 on the HELOC and are two months in

arrears in the total amount of $1,270.48. They currently owe $12,583.74 on the Business Loan

and are currently five months in arrears in the total amount of $2,198.05. A copy of the

affidavit is attached as Exhibit D.


                                               2

  Case 19-32203       Doc 41     Filed 11/08/19 Entered 11/08/19 17:59:57          Desc Main
                                   Document     Page 2 of 5
                                     LEGAL ARGUMENT

   8. This Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1334(a) and 157(a), and

the District Court’s General Order of Reference of Bankruptcy Matters.

   9. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G). To the extent this

Court would otherwise lack authority to enter a final order, FCB consents to entry of a final

order by this Court.

                       Lack of Adequate Protection – 11 U.S.C. § 362(d)(1)

   10. The Bankruptcy Code permits the Court to grant a party in interest relief from the

automatic stay “for cause,” which may include the movant’s lack of adequate protection in its

collateral. 11 U.S.C. § 362(d)(1).

   11. FCB asserts that the Bankruptcy Court has cause to grant relief from the automatic stay

with respect to the HELOC because the Debtors have indicated they wish to surrender the

Home.

   12. FCB also asserts that it lacks adequate protection for both the HELOC and the Business

Loan. The Debtors have not been making payments on either loan. Moreover, the Debtors

have not accounted for the whereabouts of the Business Collateral.

    Lack of Equity in Property Unnecessary to Reorganization – 11 U.S.C. § 362(d)(2)

   13. The Bankruptcy Code permits the Court to grant a movant relief from the automatic

stay when the debtors lack equity in the movant’s collateral, and the collateral is not necessary

to an effective reorganization by the debtors. 11 U.S.C. § 362(d)(2).

   14. The Debtors have filed Chapter 7 and do not propose reorganization.

   15. FCB asserts that the Debtors lack equity in both the Home and the Business Collateral.




                                                3

  Case 19-32203         Doc 41    Filed 11/08/19 Entered 11/08/19 17:59:57          Desc Main
                                    Document     Page 3 of 5
   WHEREFORE, First Community Bank respectfully requests that this Honorable Court

grant it relief from the automatic stay pursuant to 11 U.S.C. §§ 362(d)(1) and (d)(2) so that it

may recover its collateral and provide any other relief as may be just.

   Respectfully submitted this 8th day of November, 2019.



                                                             /s/ Wm. Wesley Causby

                                                             Von G. Memory
                                                             ASB-8137-O71V

                                                             Wm. Wesley Causby
                                                             ASB-9822-G93R

                                                             Attorney for Movant First
                                                             Community Bank of Central
                                                             Alabama
MEMORY MEMORY & CAUSBY, LLP
P.O. Box 4054
Montgomery, AL 36103-4054
(334) 834-8000
wcausby@memorylegal.com




                                                 4

  Case 19-32203       Doc 41     Filed 11/08/19 Entered 11/08/19 17:59:57            Desc Main
                                   Document     Page 4 of 5
                                CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of the foregoing upon the individuals listed
below either electronically or via US Regular Mail, postage prepaid, this the 8th day of
November, 2019:

Danielle Greco, Esq.
U.S. Bankruptcy Administrator
One Church Street
Montgomery, Alabama 36104

Carly B. Wilkins, Esq.
Chapter 7 Trustee
560 South McDonough Street, Suite A
Montgomery, Alabama 36104

Bradley A. Hawley, Esq.
The Law Office of Brad Hawley, LLC
830 Peachtree Street
Prattville, Alabama 36066

All other parties who have filed a
notice of appearance in this case.

                                                         /s/ Wm. Wesley Causby




                                             5

  Case 19-32203       Doc 41    Filed 11/08/19 Entered 11/08/19 17:59:57       Desc Main
                                  Document     Page 5 of 5
